Citation Nr: 0315536	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  95-28 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
injury.

2.  Entitlement to service connection for arthritis of the 
right hip with peripheral nerve injury of the right leg, 
status post total hip replacement as secondary to a service 
connected disability.  

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the abdominal wall muscle group XIX, 
currently rated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for partial 
mechanical intestinal obstruction, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active military duty from May 1951 to 
February 1953.  He received a Combat Infantryman's Badge and 
a Purple Heart.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Atlanta, Georgia in which entitlement to service connection 
for a right shoulder injury and arthritis of the right hip 
with peripheral nerve injury of the right leg, status post 
total hip replacement as secondary to a service connected 
disability was denied.  The RO also denied increased 
evaluations for residuals of a shell fragment wound to the 
abdominal wall muscle group XIX and for partial mechanical 
intestinal obstruction.  

In a January 2003 rating decision the evaluation for partial 
mechanical intestinal obstruction was increased to 30 
percent.  


REMAND

Under applicable VA regulations, if additional evidence 
pertinent to a veteran's claim is received subsequent to the 
issuance of the most recent statement of the case (SOC) or if 
the most recent SOC is inadequate, and the record has not yet 
been transferred to the Board, the RO is required to prepare 
and issue a supplemental statement of the case (SSOC).  38 
C.F.R. §§ 19.31, 19.37(a) (2002).  

In the present case, the record shows that the RO mailed the 
veteran an SSOC, in February 2003.  Thereafter, the veteran 
submitted private medical records to the RO, which were 
received by the RO in March and April 2003.  Those records 
were associated with the claims folder.  The veteran 
specifically requested that these medical records be taken 
into consideration in his pending appeal.  Because additional 
evidence pertinent to the veteran's claims was received 
subsequent to the issuance of the February 2003 SSOC, the 
veteran is entitled to have to the RO furnish him with a 
SSOC.  

The veteran is claiming that his current right shoulder 
disability was incurred in service and that his right hp 
disability is secondary to his service connected disabilities 
of residuals a shell fragment wound to the lumbar spine and 
buttocks and frostbite of the feet.  An opinion with regard 
to nexus is needed.  In the case of a claim for disability 
compensation, the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C. § 
5103A; 38 C.F.R. § 3.159(c)(4).  This includes the duty to 
obtain VA examinations, which provide an adequate basis upon 
which to determine entitlement to the benefit sought.  Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following: 

1.  The RO should afford the veteran a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and the examiner is asked 
to indicate in the examination report 
that the claims folder has been reviewed.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.

2.  The orthopedic examiner is requested 
to render an opinion as to whether it is 
at least as likely as not that the 
veteran's current right shoulder 
disability was incurred in or aggravated 
by service.  

3.  The orthopedic examiner is requested 
to render an opinion as to whether it is 
at least as likely as not that the 
veteran's current right hip with 
peripheral nerve injury of the right leg, 
status post total hip replacement is 
proximately due to or the result of a 
service connected disease or injury.  

4.  An SSOC should be issued to both the 
veteran and the veteran's representative 
and they should be afforded the 
appropriate opportunity to respond.  The 
SSOC must contain, among other things, a 
summary of the evidence received since 
issuance of the February 2003 SSOC.  38 
C.F.R. §§ 19.29, 19.31 (2002).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to report for a scheduled VA examination may have 
adverse consequences, including the possible denial of the 
claims.  See 38 C.F.R. § 3.655(b) (2002); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



